DETAILED ACTION
	Applicant’s response, filed 27 January 2022 has been entered.
	Claim(s) 1-33 are currently pending.   
The objection(s) to claim(s) 1, 12, 17, 19-22, and 23 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	 
	Rejection(s) of claim(s) 1-2, 5-25, and 27-33 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 23-33 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 27 January 2022 and detailed below have been fully considered but they are not persuasive.
Applicant respectfully submits that Chatham does not disclose every element of the claims. For example, independent claims 1 and 12 recite elements related to performing a localization to determine a location of a vehicle, generating a combined image, and "assessing the localization based on the combined image." Chatham teaches validating a map based on an overlay of an image generated based on camera and laser sensor data captured by corresponding cameras and laser sensors mounted on a vehicle. (See, e.g., Chatham, col. 12, 11. 24-40). Validating a map, such as taught by Chatham, is not the same thing as "assessing a localization" that is used to determine a location of a vehicle.
Applicant’s above arguments with respect to claim 1 and 12 have been considered but are moot because the arguments are directed toward the amended limitations of the claims. Please see new grounds of rejection detailed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the steps are repeated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the steps are repeated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-15, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chatham (US 9123152) modified by Baalke et al. (2018/0329418).
In regard to claim 1: Chatham discloses a computer implemented method for generating an image overlaid with objects from sensor data from a vehicle (see column 12 lines 25-50), the method comprising: receiving, by an autonomous vehicle, sensor data representing surroundings of the autonomous vehicle as the autonomous vehicle drives along a route (see column 6 lines 39-46); performing localization based on the sensor data to determine a first location of the vehicle at a particular time (see column 9 lines 61-65); determining a time of capture of the sensor data (see column 10 lines 20-27); determining a second location representing a location of the autonomous vehicle at the time of capture of the sensor data (see column 10 lines 20-27), wherein the second location is determined based on the first location and an estimate of motion of the autonomous vehicle between the time of capture of the sensor data and the particular time at which the vehicle was determined to be at the first location (see column 9 lines 61-65); accessing map data of a geographical region surrounding the second location of the autonomous vehicle (see column 12 lines 31-37); rendering an image displaying one or more objects from the accessed map data, from the point of view of the second location of the vehicle (see column 12 lines 31-37); generating a combined image by overlaying the image displaying the one or more objects over the sensor data [[over]] (see column 12 lines 37-38); ; Chatham does not disclose assessing the localization based on the combined image, however Chatham does disclose synthesizing sensor and positional data which having degrees of accuracy and using the synthesized data to assess the validity of some of the data (see 6 column lines 19-31), Baalke et al. teaches performing localization using sensor data (see [0014]) and then using map data to assess localization based on map data (see [0037]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Chatham to incorporate the teachings of Baalke et al., as doing so amounts to combining prior art elements according to known methods to yield predictable results (see MPEP 2143).
In regard to claim 2: Chatham modified teaches the computer-implemented method of claim 1, wherein the estimate of motion of the vehicle between the second time and the first time is determined based on motion parameters obtained from an inertial measurement unit of the vehicle (see Chatham column 9 lines 61-65).
In regard to claim 3: Chatham modified teaches the computer-implemented method of claim 1, wherein the sensor data is camera image data captured by a camera mounted on the autonomous vehicle (see Chatham column 9 lines 61-65), a column of a lidar scan captured by a lidar sensor mounted on the autonomous vehicle (see column 9 lines 61-65), or any combination thereof (see column 9 lines 61-65).
In regard to claim 4: Chatham modified teaches the computer-implemented method of claim 1, wherein the steps are repeated to dynamically update therendered image as the autonomous vehicle drives along the route (see Chatham column 4 lines 60-67).
In regard to claim 6: Chatham modified teaches the computer-implemented method of claim 1, further comprising: generating a second image of an object that does not exist in the map data; and overlaying the second image on the generated image (see Chatham column 7 lines 10-17).
In regard to claim 7: Chatham modified teaches the computer-implemented method of claim 6, wherein the second image comprises information describing the route of the autonomous vehicle, the information comprising signs, markings, messages, or any combination thereof (see Chatham column 7 lines 10-17).
In regard to claim 9: Chatham modified teaches the computer-implemented method of claim 1, further comprising: transmitting the rendered image to a remote display device for displaying a video (see Chatham column 12 lines 25-50), the video showing the [[scene]] surroundings as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves (see column 12 lines 25-50). It should be noted that this reading of Chatham is based off of the broadest reasonable interpretation of the claim language, i.e. the claimed video is a series of compiled images, in view of [0012] of Applicant’s specification, which recites “The generated images form a video showing the dynamically updated sensor data along with the corresponding map data”.
In regard to claim 10: Chatham modified teaches the computer-implemented method of claim 1, wherein assessing the localization based on the combined image includes (see Baalke et al. [0014]; and Chatham column 7 lines 10-16, column 8 lines 27-34, column 9 lines 16-18); determining, based on the comparing an estimate of error in the rendered view of the object and the corresponding view of the object in the sensor data (see Chatham column 9 lines 22-25); and responsive to the estimate of error indicating more than a threshold error, performing a corrective action (see column 10 lines 47-67, column 11 lines 21-36).
In regard to claim 11: Chatham modified teaches the computer-implemented method of claim 10, wherein the corrective action comprises one or more of: transmitting an alert message to a device (see Chatham column 11 lines 32-36); changing a localization technique used for performing localization for the autonomous vehicle; or logging a message indicating error in localization (see column 12 lines 12-14).
	In regard to claim 12: Chatham discloses [[a]] one or more non-transitory computer readable storage media in response to being executed by one or more processors, cause a system to perform steps (see column 3 lines 50-62) including: (see column 6 lines 39-46); (see column 9 lines 61-65); (see column 9 lines 61-65); (see column 12 lines 31-37); (see column 12 lines 31-37); (see column 12 lines 37-38); ; Chatham does not disclose assessing the localization based on the combined image, however Chatham does disclose synthesizing sensor and positional data which having degrees of accuracy and using the synthesized data to assess the validity of some of the data (see 6 column lines 19-31), Baalke et al. teaches performing localization using sensor data (see [0014]) and then using map data to assess localization based on map data (see [0037]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the disclosure of Chatham to incorporate the teachings of Baalke et al., as doing so amounts to combining prior art elements according to known methods to yield predictable results (see MPEP 2143).
	In regard to claim 13: Chatham modified teaches the one or more non-transitory computer readable storage media (see Chatham column 9 lines 61-65).
	In regard to claim 14: Chatham modified teaches the one or more non-transitory computer readable storage media (see Chatham column 9 lines 61-65), a column of a lidar scan captured by a lidar sensor mounted on the autonomous vehicle (see column 9 lines 61-65), or any combination thereof (see column 9 lines 61-65).
	In regard to claim 15: Chatham modified teaches the one or more non-transitory computer readable storage media (see Chatham column 4 lines 60-67). 
	In regard to claim 17: Chatham modified teaches the one or more non-transitory computer readable storage media the steps comprise generating a second image of an object that does not exist in the map data; (see Chatham column 7 lines 10-17).
	In regard to claim 18: Chatham modified teaches the one or more non-transitory computer readable storage media (see Chatham column 7 lines 10-17).
	In regard to claim 20: Chatham modified teaches the one or more non-transitory computer readable storage media steps further comprise (see Chatham column 12 lines 25-50), the video showing the [[scene]] surroundings as observed from the point of view of the autonomous vehicle as the autonomous vehicle moves (see column 12 lines 25-50). It should be noted that this reading of Chatham is based off of the broadest reasonable interpretation of the claim language, i.e. the claimed video is a series of compiled images, in view of [0012] of Applicant’s specification, which recites “The generated images form a video showing the dynamically updated sensor data along with the corresponding map data”.
	In regard to claim 21: Chatham modified teaches the one or more non-transitory computer readable storage media assessing the localization based on the combined image includes  map data with a corresponding view of the object in the sensor data (see Baalke et al. [0014]; and Chatham column 7 lines 10-16, column 8 lines 27-34, column 9 lines 16-18); , based on the comparing, an estimate of error in the rendered view of the object and the corresponding view of the object in the sensor data (see column 9 lines 22-25); and responsive to the estimate of error indicating more than a threshold error, (see column 10 lines 47-67, column 11 lines 21-36).
	In regard to claim 22: Chatham modified teaches the one or more non-transitory computer readable storage media (see Chatham column 11 lines 32-36); (see column 12 lines 12-14).
Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chatham (US 9123152) as modified by Baalke et al. (2018/0329418) above in regard to claims 1 and 12 respectively, and further in view of Abel et al. (US 2009/0051516).
	In regard to claim 5: Chatham modified does not teach the computer-implemented method of claim 1, at least one object of the one or more objects displayed in the rendered image corresponds to one or more objects shown in the sensor data, the rendered [[view]] image showing the at least one object at least one object
; however Chatham does teach validating and displaying sensor data for the purpose of vehicle navigation (see column 1 lines 53-59), and displaying a restored image for a user to evaluate (see column 12 lines 25-40), Abel et al. teaches a sensor fusion method which provides a user with visual data (see [0001]), wherein objects rendered on a display are shown in a color distinct from the color of the object in the sensor data in order to highlight the object for the user (see [0016]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate this well-known and generally understood feature into the teachings of Chatham as doing so amounts to use of a known technique to improve similar devices in the same way.
	In regard to claim 16: Chatham modified does not teach the one or more non-transitory computer readable media at least one object of the one or more objects displayed in the rendered image corresponds to one or more objects shown in the sensor data, the rendered [[view]] image showing the at least one object at least one object ; however Chatham modified does teach validating and displaying sensor data for the purpose of vehicle navigation (see column 1 lines 53-59), and displaying a restored image for a user to evaluate (see column 12 lines 25-40), Abel et al. teaches a sensor fusion method which provides a user with visual data (see [0001]), wherein objects rendered on a display are shown in a color distinct from the color of the object in the sensor data in order to highlight the object for the user (see [0016]); therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate this well-known and generally understood feature into the teachings of Chatham as doing so amounts to use of a known technique to improve similar devices in the same way.



Allowable Subject Matter
Claims 23-33 are allowed. 
Claims 8, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: independent claims 8, 19, and 23 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “wherein the sensor data represents a lidar scan, the lidar scan shown as dots representing points, further comprising: scaling the dots by a distance of a point corresponding to a dot relative to the autonomous vehicle, wherein the dots representing points closer to the vehicle are larger than the dots representing points farther from the vehicle” in claim 8, and similar in claims 19 and 23. Chatham (US 9123152) appears to be the closest prior art. 
Dependent claims 24-33 incorporate all of the limitations of the respective base claim upon which they depend, and are therefore allowable under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669/                                                 /ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669